DETAILED ACTION
CLAIMS 1-2, 4-9, 11-16, AND 18-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al., US 2002/0073353 Al, (“Fish”).
Regarding Claim 1,
 Fish teaches a computer-implemented method, comprising:
identifying, during a particular boot of an information handling system, ([0020] “after the computing system (100) powers on or resets 204, the BIOS routine (109) begins computing system device initialization 208 … The BIOS error logging hub routine (110) of the present invention preferably is called …” See also Fig. 2.) a plurality of basic input/output system (BIOS)-level events, each BIOS-level event associated with a different BIOS log event source; ( [0017] - [0018] “that the first and second devices 116 and 120 are alternatively separate physical devices coupled to the processor by a bus, or are software routines resident on system memory including a software interface commonly know as a driver for a physically separate device, and a configuration extension … have acquired component and system information and report this information to the BIOS error logging software hub 110 according to the present invention. The reported information includes at least one of error information, status information, configuration information, and event information ….” Emphasis added. i.e. the physically separate devices  – event sources – generate event data to be gathered and report information during BIOS execution – BIOS-local events –)
for each BIOS-level event:
creating, by a respective driver computing module associated with the BIOS-level event, event data for the BIOS-level event; ([0017] – [0018] “the first and second devices 116 and 120 are alternatively separate physical devices coupled to the processor by a bus, or are software routines resident on system memory including a software interface commonly know as a driver for a physically separate device … reported information includes at least one of error information, status information, configuration information, and event information ….”) 
calling, by the respective driver computing module associated with the BIOS-level event, a dispatcher protocol to provide the event data associated with the respective driver computing module to a dispatcher computing module; ([0018] “The first devices 116 have acquired component and system information and report this information to the BIOS error logging software hub 110”; See also [0022];
i.e. each first device communicates – calling a dispatcher protocol – acquired information to the error logging software hub – dispatcher computing module –) 
placing, by the dispatcher computing module, each of the event data in a temporary data store, including associating a timestamp with each event data, wherein each of the event data is unaltered; creating, by the dispatcher computing module, a database log of the event data, including aggregating each of the event data to generate a sequence of events related to the particular boot of the IHS; ([0016] “The random access memory 112 stores an error logging hub information record database 128”;
See also [0022] “The preferred record format includes a standard header and a first device (116) defined payload region. The payload region includes a coded representation of the provided information, each code having a meaning according to the generating first device (116). Each first device (116) provides this coded information … The processor (104) under the control of the error logging hub routine (110) places in each header a time sequence number and an absolute time when the information has been input into the database 224 … The processor (104) under the control of the BIOS error logging hub routine (110) stores the record in the error logging hub information record database (128).” Emphasis added. )

maintaining a consumer list, the consumer list including a database of each of one or more event consumer computing modules that are registered with the dispatcher computing module, wherein the consumer list is empty prior to registration by the event consumer computing modules; ([0023] – [0024] “ A device requesting information from the processor (104) is defined as a second device (120) herein. … the processor (104) checks a unique identifier of the requesting device, preferably its GUID, in the second device registration database (132) 240. 
… If the device identifier is not in the second device registration database (132), the processor (104) registers the requesting device by entering its identification into the second device registration database (132) ….” Emphasis added. i.e. the list is empty until the first requestor is entered onto the list.) 
registering, by one or more of the  plurality of event consumer computing modules, with the dispatcher computing module such that the consumer list includes the registered event consumer computing modules; ([0023] - [0024] “A device requesting information from the processor (104) is defined as a second device (120) … If the device identifier is not in the second device registration database (132), the processor (104) registers the requesting device by entering its identification into the second device registration database (132) ….” Emphasis added; See also Fig. 1, elements 120) 
in response to the registering, receiving, by each of the registered event consumer computing module, each of the event data that occurred prior to registration of the event consumer computing module and the sequence of events included by the log; ([0024] – [0025] “the processor (104) registers the requesting device by entering its identification into the second device registration database (132) as a second device (120) 244 and sends to the second device (120) stored first device (116) information records from the error logging hub information record database (128) … each time there is an entry into the error logging hub information record database (128), the processor (104) preferably logs to every one of the registered second devices (120), preferably by logging to each registered second device API ….” Emphasis added.)
identifying, after registration by the one or more plurality of event consumer computing modules, additional BIOS-level events; 
identifying, based on the consumer list, one or more of the registered event consumer  computing modules; 
providing, by the dispatcher computing module, additional event data associated with the additional BIOS-level events to the registered event consumer computing modules identified by the consumer list; ([0024] – [0025] “sends to the second device (120) stored first device (116) information records from the error logging hub information record database (128) … sending to the previously unregistered second device (120) all first device (116) received information records in the error logging hub information record database (128) by time sequence number … sends each received information record to each registered second device (120) after the sequence number and absolute time ( of block 224) have been included in a record … Thus, each time there is an entry into the error logging hub information record database (128), the processor (104) preferably logs to every one of the registered second devices (120) … the processor (104) sends to that second device all records for that second device that have accumulated since the last provision of records to that second device.” Emphasis added.
 i.e. after the initially stored log information is sent to the second device, any subsequent information that is logged – additional BIOS-level events giving the claim the BRI – are sent to the registered devices.) 
Fish does not expressly teach filtering, by each of the event consumer computing modules, the event data and the additional event data to identify a subset of event data that is applicable to the particular event consumer computing module; and  processing, by each of the event consumer computing modules, the respective subset of event data.  Emphasis added.
Fish goes on to teach that “The second devices 120 acquire the information transmitted by the first devices from the BIOS error logging software hub 110 according to the present invention. These second devices 120 take the information and alternatively process it, store it, or send it to a third device ….” Emphasis added; (Fish [0019]) and that “this invention includes sending to the previously unregistered second device a categorized subset of the records stored in the error logging hub information record database (128) determined from information in each record's header or payload ….” Emphasis added. (Fish [0024] – [0025]). Finally, Fish goes on to teach that the second devices may include “exemplary SMBIOS log 120a, IPMI log 120b, and OEM log 120c devices, as well as computing system 100 resident software routines” (Fish [0019])
A person having ordinary skill in the art at the time the claimed invention was filed would recognize that Fish’s teaching of generating a subset of log data at the processor could also be carried out by the second devices, which conduct processing and forwarding of log data. (Fish [0019] and Fish [0024] – [0025]) 
As such, Fish suggests filtering, by each of the event consumer computing modules, the event data to identify a subset of event data that is applicable to the particular event consumer computing module; and processing, by each of the event consumer computing modules, the respective subset of event data.
Regarding claims 2 and 4-7,
 
 Fish teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 8-9, 11-16, and 18-20
 recite(s) features that are substantially the same, save for the category of invention, as the method set forth in claim(s) 1-2, and 4-6
Specifically:
Claim(s) 8 and 15 correspond(s) to claim(s) 1;
Claim(s) 9 and 16 correspond(s) to claim(s) 2;
Claim(s) 11 and 18 correspond(s) to claim(s) 4;
Claim(s) 12 and 19 correspond(s) to claim(s) 5;
Claim(s) 13 and 20 correspond(s) to claim(s) 6; and
Claim(s) 14 correspond(s) to claim(s) 7.
Therefore claim(s) 8-9, 11-16, and 18-20 is/are rejected under the same reasoning set forth above over Fish.	
Response to Arguments
Applicant's arguments filed 3/25/2022 (“Remarks”) have been fully considered but they are not persuasive. As Applicant indicated, the amended claims were discussed in an interview conducted on 3/12/2022. (Remarks at p. 1). Examiner indicated that the amendments appeared to overcome cited art of record, but that further search and consideration would be necessary. (Examiner Interview Summary Mailed on 3/28/2022).
After further consideration of the amendments and Fish, Examiner has found that Fish teaches the amended language in the independent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187  

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187